Citation Nr: 0411832	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The appellant had recognized guerrilla service from September 
28, 1944 to May 31, 1945 and recognized active service as a 
new Philippine Scout from May 2, 1946 to March 23, 1949.

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits was denied in an April 1995 
decision of the Manila, Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), on the basis that the 
appellant did not have recognized service to establish 
entitlement to the benefit.  The appellant was notified of 
that adverse decision that month, and again in August 1995, 
but did not file a notice of disagreement therewith.  

Subsequently, the RO denied reopening of the appellant's 
claim for VA pension benefits in decisions dated in November 
1996, January 1998 and July 2000.  The appellant was timely 
notified of each adverse decision, but did not file a notice 
of disagreement therewith.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from the RO's May 2002 decision wherein it was 
determined that new and material evidence had not been 
submitted to reopen the appellant's previously denied claim 
of entitlement basic eligibility for nonservice-connected 
disability pension benefits.  The appellant perfected an 
appeal of that decision.  

It is noted that in response to the appellant's notice of 
disagreement with the May 2002 adverse decision, the RO 
issued a statement of the case in October 2002 that addressed 
the claim on the merits of entitlement versus on the basis of 
whether new and material evidence had been received to reopen 
a previously denied claim.  Given that the appellant's claim 
was reviewed by the RO in the statement of the case on the 
basis of a more relaxed evidentiary standard of review, the 
Board finds that he was not prejudiced by the review that 
took place in that statement of the case.  

Notwithstanding the RO's actions, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board is the threshold question of 
whether new and material evidence has been submitted, as set 
out on the title page.  


FINDINGS OF FACT

1.  By a decision in April 1995, the RO denied the 
appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.  

2.  The RO denied reopening of the appellant's claim for VA 
pension benefits in decisions dated in November 1996, January 
1998 and July 2000.  The appellant was timely notified of 
each adverse decision, but did not file a notice of 
disagreement therewith.

3.  Additional evidence received subsequent to the July 2000 
decision, when viewed in the context of all the evidence, is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to basic eligibility upon the appellant 
for nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The July 2000 determination wherein the RO affirmed the 
denial of the appellant's claim of entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits, is final.  38 U.S.C.A. §§ 5108, 7105 (West. 2002); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).  

2.  The evidence received subsequent to the RO's July 2000 
determination administrative decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits, have not been met, and the claim 
is not reopened.  38 U.S.C.A. §§ 107, 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.104(a), 
3.156(a), 20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected disability pension benefits since he 
had active military service during World War II.  He argues 
that although he was considered a "New Philippine Scout" 
for the period of service from 1946 to 1949, since he had 
enlisted prior to May 27, 1946, he should have been 
considered an "Old Philippine Scout," and awarded pension 
benefits on that basis.  

Preliminary Matter:  Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

The VCAA now requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, including a 
medical opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA of 2000.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The duty to notify provisions of the VCAA of 2000 and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that, in this appellant's case, the 
requirements of the VCAA of 2000 and implementing regulations 
have been met.  In the rating decision and statement of the 
case the RO advised the appellant of what must be 
demonstrated to reopen and substantiate on the merits the 
claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits.  

The issue considered herein on appeal is that of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  As will be explained in greater 
detail below, however, given the nature of the underlying 
issue, it is the law, and not the evidence, that is 
dispositive.  Consequently, the Board finds that no 
reasonable possibility exists that obtaining additional 
evidence would aid in the establishment of basic eligibility 
for nonservice-connected disability pension benefits.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  


Analysis

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

By a decision in April 1995, the RO denied the appellant's 
claim for entitlement to basic eligibility for nonservice-
connected disability pension benefits.  The basis for the 
denial was that although the appellant served as a member of 
the new Philippine Scouts, and had recognized guerrilla 
service, the United States service department had verified 
that the appellant did not have qualifying military service 
for the purpose of conferring basic eligibility upon the 
appellant for nonservice-connected disability pension 
benefits.  

The appellant was timely notified of the adverse decision, 
but did not file a notice of disagreement therewith within 
one year of this decision, or otherwise.  This decision 
became final.  

The RO denied reopening of the appellant's claim for VA 
pension benefits in decisions dated in November 1996, January 
1998 and July 2000.  The appellant was timely notified of 
each adverse decision, but did not file a notice of 
disagreement therewith within one year of these decision, or 
otherwise.  These decisions became final.

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the VCAA of 
2000 apply to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  As the appellant in this case filed his claim to 
reopen in April 2002, subsequent to the August 29, 2001 
effective date for regulatory change of the new and material 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) apply.  

For claims to reopen filed subsequent to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

In this case, the RO initially determined that the requisite 
new and material evidence had not been presented, and did not 
reopen the appellant's claim of entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits.  As noted above, although the RO addressed the 
underlying issue on the merits in the statement of the case, 
the Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's July 2000 determination is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  

A review of the underlying final April 1995 decision, as well 
as the law pertaining to basic eligibility for nonservice-
connected pension benefits, would be helpful to a full 
understanding of this case.  

Governing law, in accordance with 38 U.S.C.A. § 1521(a) (West 
2002), requires that the Secretary shall pay to each veteran 
of a period of war who meets the necessary service 
requirements and who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct, pension at the prescribed rate.  



A veteran meets the service requirements of this section if 
such veteran has served in the active military, naval, or air 
service: (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).

In April 1995, the RO considered an August 1972 AGUZ Form 632 
issued by the service department, the United States Army.  In 
that document, the service department reported that the 
appellant had recognized guerrilla service from September 28, 
1944 to May 31, 1945, and recognized active service as a new 
Philippine Scout from May 2, 1946 to March 23, 1949.  

In accordance with 38 U.S.C.A. § 107(a) (West 2002), service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) Contracts of National 
Service Life Insurance entered into February 18, 1946; (2) 
the Missing Persons Act; and (3) Chapters 11, 13 (exception § 
1312(a)), and 23 of this title. Chapter 11 exclusively 
concerns compensation for service-connected disability or 
death, and Chapter 13 exclusively concerns dependency and 
indemnity compensation for service-connected death.

As the appellant's period of recognized guerrilla service 
occurred prior to July 1, 1946, and as Chapter 15, regarding 
pension for nonservice-connected disability, was not 
specifically listed in the exception portion of 38 U.S.C.A. § 
107(a), the appellant's recognized guerrilla service does not 
satisfy the requirements for eligibility for nonservice- 
connected pension benefits.

Under 38 U.S.C.A. § 107(b) (West 2002), service in the 
Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any laws administered by the Department of Veterans 
Affairs (VA) except with respect to contracts of the National 
Service Life Insurance and Chapters 11 and 13 (except § 
1312(a)) of this title. Service of persons enlisted under 
Section 14, Public Law 190, 79th Congress, is included for 
compensation, dependency and indemnity compensation.  All 
enlistments and reenlistments in the Philippine Scouts in the 
Regular Army between October 6, 1945 and June 3, 1947, 
inclusive, were made under the provision of Public Law 190. 
38 C.F.R. § 3.8 (1994).

Although the appellant served from 1946 to 1949, he is not, 
by law, entitled to pension for that period of service 
because he was a member of the new Philippine Scouts.  The 
law specifically excludes such service for purposes of 
entitlement to pension.  The RO thus found in April 1995 that 
the basic eligibility requirements for nonservice-connected 
pension benefits had not been satisfied regarding either the 
period of service with the new Philippine Scouts, or the 
prior period of recognized guerrilla service.  The 
appellant's claim for entitlement to nonservice-connected 
pension benefits was essentially denied on the basis of 
having no legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In summary, the basis for the denial of the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits in April 1995, was that although 
the appellant served as a member of the new Philippine 
Scouts, and had recognized guerrilla service, the United 
States service department had verified that the appellant did 
not have qualifying military service for the purpose of 
conferring basic eligibility upon the appellant for 
nonservice-connected disability pension benefits.  

The United States Court of Veterans Appeals (CAVC) has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Consequently, if the appellant is to reopen his claim, there 
must be received a statement from the United States service 
department to the effect that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility upon him for nonservice-connected disability 
pension benefits.  Given the restrictive nature of 
determining eligibility, any other evidence, regardless of 
the source, would not be new and material since it would not 
relate to an unestablished fact necessary to substantiate the 
claim, nor would it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
for nonservice-connected disability pension benefits.  

Although the claimant has submitted evidence of service since 
the denial in July 2000, the evidence of service submitted 
does not meet the requirements for the reopening of the 
claim, since the documents were not issued by the United 
States service department, but, rather, by the Philippine 
military, and others.  In summary, the additional evidence 
submitted by the appellant since the July 2000 denial, does 
not, from a legal standpoint, verify that the appellant had 
qualifying military service for the purpose of conferring 
basic eligibility for nonservice-connected pension benefits.  
No evidence has been received from the service department, 
nor has any evidence been received that would require 
verification from the service department.  

Therefore, the Board must find that the additional evidence 
is immaterial, since it does not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The Board 
concludes, for reasons summarized above, that the law, rather 
than the evidence, is dispositive in this case.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, the appeal 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



